DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 11/11/2019 have been entered. Claims 1-2, 5-6, 8, 10, 13-15, 17, 21-26, 30, 36, 55-56 remain pending in the application. Claim 36 dos not have a status identifier, however for the purpose of compact prosecution has been examined below as being original. Claims 3-4, 7, 9, 11-12, 16, 18-20, 27-29, 31-35, 37-54 are listed with the status identifier of canceled, however also present the text of the claims. It is noted that the canceled claims must be listed by only the claim number and the status identifier, without presenting the text of the claims, as required by 37 CFR 1.121(c). For the purpose of compact prosecution below, claims 3-4, 7, 9, 11-12, 16, 18-20, 27-29, 31-35, and 37-54 are being treated as canceled claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim(s) 17, 22-26 and 36 is/are objected to because of the following informalities:  
Claim 17 depends from canceled claim 16. It appears that it should instead depend from claim 10. 
Claim 22 recites the limitation “said spherical bearing” in line 2 instead of “said at least one spherical bearing” in order to be consistent with previously used claim terminology. 
Claim 23 recites the limitation “said spherical bearing” in line 1 instead of “said at least one spherical bearing” in order to be consistent with previously used claim terminology. 
Claim 24 depends from canceled claim 12. It appears that it should instead depend from claim 21. 
Claim 24 recites the limitation “said spherical bearing” in line 2 instead of “said at least one spherical bearing” in order to be consistent with previously used claim terminology. 
Claim 25 recites the limitation “said spherical bearing” in line 2 instead of “said at least one spherical bearing” in order to be consistent with previously used claim terminology. 
Claim 26 recites the limitation “said spherical bearing” in line 1 instead of “said at least one spherical bearing” in order to be consistent with previously used claim terminology. 
Claim 36 depends from canceled claim 34. It appears that it should instead depend from claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 15, 17, 21, 30, and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said rack member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 5 should instead recite “said rod assembly” in order to have sufficient antecedent basis for the limitation in the claim. 
Claim 15 recites the limitation “at least one rod assembly” in line 2 which renders the claim indefinite, since it is unclear if this refers back to the rod assembly in claim 1 or to an additional rod assembly. It appears as though claim 15 should instead recite “said rod assembly” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 17 recites the limitation “said cylindrical section” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead depend from claim 10 instead in order to provide sufficient antecedent basis for the limitation in the claim and for the purpose of compact prosecution has been examined below under this assumption. 
Claim 21 recites the limitation “a rod assembly” in line 2, which renders the claim indefinite, since it unclear if this limitation refers to the rod assembly in claim 1 or to an additional rod assembly. It appears that claim 21 should instead recite “said rod assembly” and for the purpose of compact prosecution will be examined below under this assumption.
Claim 30 recites the limitation "said spherical bearings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “said at least one spherical bearing” and should depend from claim 21 instead in order to provide sufficient antecedent basis for the limitation in the claim and for the purpose of compact prosecution has been examined below under this assumption. 
Claim 36 recites the limitation "said spherical bearings” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “said at least one spherical bearing” and should depend from claim 22 instead in order to provide sufficient antecedent basis for the limitation in the claim and for the purpose of compact prosecution has been examined below under this assumption.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15, 21-24, 26, 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkes et al. (U.S. Pub. No. 2014/0114357 A1, hereinafter “Hawkes”).
Hawkes discloses, regarding claim 1, a spinal implant (10, see Fig. 1), comprising a body (14) having an insert (34) received within a portion of said body (see Fig. 3), said insert receiving a bone screw (18b) at a bottom portion for attachment to a spine (see Fig. 1), a rod assembly (12b) received within a rod slot (24) on a side portion of said body wherein said rod slot does not extend through a top surface of said body (see Fig. 3, note that bore 24 does not extend through a top surface of 14), and a locking nut (36, see paras. [0069]-[0070], note use of an additional set screw within 36 to form locking nut) received within a top portion of said body and interlocking with a top portion of said insert (see Fig. 3, see paras. [0069]-[0071] “locked into place” and “coupled one to another”).
Regarding claim 2, wherein said rod assembly includes an end (e.g. end of 12b) for connection with a second spinal implant (16b) in a shape chosen from the group consisting of cylindrical and spherical (see Fig. 3, note that the end of 12b is cylindrical, but surrounded in a spherical insert 26 that is spherical).
Regarding claim 15, wherein multiple spinal implants are interconnected through at least one rod assembly (note that rod assembly 12b interconnects 14 and 16b).
Regarding claim 21, wherein said body further includes at least one spherical bearing (26, see Fig. 2) for accepting a rod assembly (see Figs. 2-3).
Regarding claim 22, wherein said rod assembly includes an engaging mechanism (28) for engaging said spherical bearing (see paras. [0062] and [0065]).
Regarding claim 23, wherein said spherical bearing accepts said rod assembly at varying angles (see paras. [0064]-[0065], note that 26 is capable of being pivoted / rotated relative to the body in order to enable it to accept the rod in the body at varying angles).
Regarding claim 24, wherein said rod assembly is slideable within said spherical bearing (see Fig. 2, note that male member 20 is longer than bearing 26 allowing for sliding, see also para. [0064] “selectively positionable along at least a portion of a length”).
Regarding claim 26, wherein said spherical bearing is flexible (via slots 27, see para. [0066]).
Hawkes discloses, regarding claim 55, a spinal implant assembly (10, see Fig. 1) comprising a first spinal implant (16a) having at least one side opening (24, see Fig. 3) and at least one bearing (26) for receiving a spinal rod (12a) to a specific or maximum depth (see Fig. 2, note that the depth the spinal rod is received depends on the length of 20 and is therefore a specific / maximum depth, see also para. [0064]), a second spinal implant (14) having at least one side opening (24) and at least one bearing (26) for receiving a spinal rod (12a or 12b) to a specific or maximum depth (see Fig. 2, note that the depth the spinal rod is received depends on the length of 20 and is therefore a specific / maximum depth, see also para. [0064]), and a rod (12a) that can be inserted through said side opening and said bearing of said first spinal implant and connected to said second spinal implant by inserting said rod through said side opening and into said bearing of said second spinal implant (see Fig. 3, note that 12a is inserted into first implant 16a and second implant 14).
Hawkes discloses, regarding claim 56, a spinal implant assembly (10, see Fig. 1) comprising a first spinal implant (14) having two bearings (26, see Fig. 3) for receiving spinal rods (12a and 12b) and a second spinal implant (16a) having at least one bearing (26) for receiving a spinal rod (12a, see Fig. 3) such that when said first spinal implant and said second spinal implant are implanted in an individual, at least one bearing remains open for adding on an additional rod and spinal implant (see Figs. 1-3, note that at least one bearing 26 is capable of remaining open / not having a rod received therein). 

Claim(s) 1-2, 5-6, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amrein et al. (U.S. Pub. No. 2003/0023240 A1, hereinafter “Amrein”). 
Amrein discloses, regarding claim 1, a spinal implant (see Fig. 6), comprising a body (3) having an insert (73) received within a portion of said body (see Fig. 6), said insert receiving a bone screw (2) at a bottom portion for attachment to a spine (see Fig. 6), a rod assembly (1) received within a rod slot (17) on a side portion of said body wherein said rod slot does not extend through a top surface of said body (see Fig. 6, note that 17 does not extend through a top surface of 73), and a locking nut (12 and 26) received within a top portion of said body and interlocking with a top portion of said insert (see Fig. 6, note that portion 26 is received within 3 and interlocks with 11).
Regarding claim 2, wherein said rod assembly includes an end (e.g. end of rod 1) for connection with a second spinal implant in a shape chosen from the group consisting of cylindrical and spherical (see Figs. 1-3, see paras. [0003], [0024], note that the cylindrical end of rod 1 is capable of being connected to additional devices).
Regarding claim 5, wherein said insert includes an opening (17) that matches a shape of an outside of said rod assembly (see Figs. 1-3, see para. [0024]). 
Regarding claim 6, wherein said insert includes a rod seat (e.g. bottom of 17) for a rod to sit and slide within (see Figs. 1-3, see para. [0024]). 
Regarding claim 15, wherein multiple spinal implants are interconnected through at least one rod assembly (see para. [0003]).

Allowable Subject Matter
Claim(s) 8, 10, 13-14, 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 17, 30 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Hartmann et al. (U.S. Pub. No. 2006/0254784 A1) discloses a spinal rod assembly with an spherical head of a rod received within an articulated socket of another rod. 
Frey et al. (U.S. Pub. No. 2015/0119939 A1) discloses a spinal stabilization system with a rod with a plurality of slots and a tulip with a gear member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773